Order filed October 20, 2015




                                               In The

                            Fourteenth Court of Appeals
                                           ____________

                                      NO. 14-14-00683-CV
                                           ____________

                           FREDERIC SCOTT DEAVER, Appellant

                                                 V.

                 RIDDHI DESAI AND SHILPI PANKAJ DESAI, Appellee


                           On Appeal from the 295th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2014-18950

                                            ORDER

      The clerk’s record was filed November 5, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain a copy of “Shilpi Desai’s Response to Defendant’s Motion to Dismiss,” filed
in the trial court on July 25, 2014

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before October 30, 2015, containing a copy of “Shilpi Desai’s Response to Defendant’s Motion
to Dismiss,” filed in the trial court on July 25, 2014.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM